Citation Nr: 0116106	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-22 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD) and major 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to October 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
major depressive disorder with psychotic features.  In a 
January 1999 rating decision the RO also denied entitlement 
to service connection for PTSD.  The veteran perfected an 
appeal of the September 1998 and January 1999 decisions.

In his December 1996 claim the veteran stated that he was 
claiming entitlement to compensation benefits for radiation 
exposure, degenerative joint disease, traumatic arthritis, a 
urinary condition, and a psychiatric disorder, all of which 
he claimed were due to radiation exposure.  In the September 
1998 rating decision the RO also denied entitlement to 
service connection for degenerative joint disease/traumatic 
arthritis and a urinary condition, but did not address any 
other medical conditions as being due to radiation exposure.  
In his October 1998 notice of disagreement the veteran 
expressed disagreement with the September 1998 rating 
decision, including the denial of service connection for 
degenerative joint disease/traumatic arthritis and a urinary 
condition.  He also indicated that other medical problems, 
including anemia, atherosclerotic heart disease, 
hypertension, a lung disorder, a liver mass, and a prostate 
disorder were caused by radiation exposure.  The RO has not 
provided him a statement of the case pertaining to service 
connection for degenerative joint disease/traumatic arthritis 
and a urinary condition, and that issue will be addressed in 
the remand portion of this decision.  The issue of his 
entitlement to service connection for additional medical 
problems is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA psychiatric 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The preponderance of the competent and probative evidence 
shows that the veteran does not have PTSD.  

3.  The veteran's psychiatric disorder, which has been 
diagnosed as major depression, was initially documented 
several years following his separation from service and is 
not shown by competent and probative evidence to be related 
to service.   

CONCLUSION OF LAW

A psychiatric disorder, including PTSD and major depression, 
was not incurred in or aggravated by active service, nor may 
any psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), as amended by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311, 4.125 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records consist of the reports 
of the examinations conducted on the veteran's entering and 
separating from active service, neither of which make any 
reference to the signs or symptoms of a psychiatric disorder.  
The remainder of his service medical records are presumed to 
have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.

VA and service department treatment records indicate that 
beginning in October 1991 the veteran received medical 
treatment for multiple medical problems, including 
degenerative joint and disc disease of the cervical and 
lumbar spine, thyroiditis, hypertension, coronary artery 
disease with angioplasty, iron deficiency anemia, and 
gastrointestinal problems.  He also received treatment for 
anxiety and depression.  

The veteran was hospitalized for psychiatric treatment in 
January 1995.  On admission he reported feeling depressed for 
the previous two years, with an increase in symptoms over the 
previous two months.  His treating therapist stated that he 
was pre-occupied with the idea that radiation exposure during 
a nuclear test had caused his psychiatric problems.  
Following an evaluation his symptoms were diagnosed as major 
depression with psychotic features.  The stressors causing 
the exacerbation of his depression included medical and 
financial problems.

He continued to receive outpatient psychiatric treatment 
following the hospitalization in January 1995, with 
remissions and exacerbations of his symptoms.  In a February 
1995 intake assessment he reported having many problems due 
to witnessing the nuclear explosion, but that his doctors 
would not believe him.  He was very distressed because of 
that and due to his overall health.  His complaints were then 
assessed as depression, anxiety, and rule out PTSD, in that 
he was an "atom bomb test participant."

During a March 1995 psychiatric evaluation the veteran 
reported having participated in the nuclear testing in Nevada 
while in service, and that in 1986 he found out about the 
potentially harmful affects of radiation exposure.  He also 
reported the onset of his symptoms to have been in 1987, and 
described episodes that the psychiatrist found to be panic 
attacks.  He was very fearful about his health and believed 
that radiation had caused damage.  The psychiatrist found 
that the veteran did not demonstrate any psychotic symptoms, 
except for possible somatic delusions or, more likely, the 
misinterpretation of pain as being related to nuclear 
exposure.  She diagnosed his symptoms as major depression 
with marked anxiety and panic attacks.

An April 1995 treatment note from the veteran's therapist 
indicates that his psychiatric assessment included PTSD.  The 
therapist did not provide any clinical findings or diagnostic 
analysis showing that the veteran had PTSD.  The veteran's 
treating psychiatrist continued to assess his symptoms as 
major depression, an anxiety disorder, and somatic pre-
occupation.  The veteran continued to attribute all of his 
and his wife's medical problems to radiation exposure.

The veteran initially claimed entitlement to service 
connection for a psychiatric disorder in December 1996, at 
which time he asserted that he experienced neurosis, 
emotional distress, and depression as the result of his 
participation in a nuclear test at Frenchman's Flats in 
Nevada in 1953.  

In support of his claim the veteran submitted a February 1997 
statement from Francisco J. Marquez, M.D., in which Dr. 
Marquez stated that "[I]t is possible his nervous condition 
may have been caused by his participation in nuclear test." 
Dr. Marquez's medical records show that he treated the 
veteran from January to May 1997 for psychiatric complaints, 
and that the veteran asked Dr. Marquez for an opinion 
regarding the consequences of his exposure to nuclear tests.  
The veteran reported having had multiple medical and 
emotional problems since 1973, which he attributed to his 
participation in the nuclear testing while in service.  He 
was also angry because he had not obtained compensation from 
VA, to which he thought he was entitled because of "what he 
went through," including not being able to tell anyone about 
the nuclear testing for 30 years after it occurred.  The 
initial treatment record entry reflects diagnoses of 
questionable schizoaffective and questionable delusional 
disorder.  Subsequent entries do not reflect a diagnosis but 
note that support was given.  

The veteran also submitted a February 1995 report from the 
Defense Nuclear Agency showing that he participated in the 
Upshot-Knothole test in May 1953 that resulted in a radiation 
dose estimate of 0.060 rem.

The VA treatment records further indicate that in July 1997 
the veteran began participating in a treatment group for 
Korean War veterans with PTSD.  The group therapy treatment 
notes show an assessment of PTSD, but the treatment notes 
pertaining to the veteran's individual counseling and 
treatment reflect a diagnosis of depression.

In July 1997 the veteran claimed entitlement to service 
connection for PTSD and major depression and an anxiety 
disorder, which he claimed to be secondary to PTSD.  He 
asserted that his service in combat during the Korean War was 
sufficient to show that he had PTSD that was due to service.  
In a lengthy statement submitted in July 1997 he described 
the experiences that he had while in service and his work and 
social history following his separation from service in 1953.  
He reported having difficulty sleeping beginning in 1955, for 
which he took medication, and that his problems continued to 
worsen.  He sought treatment from a mental health clinic in 
1967, and was hospitalized for psychiatric treatment for 
13 days after moving to Texas in 1973.  He had received 
ongoing medical care since 1973.  He stated that when he 
reported to his physicians that he had been exposed to 
radiation, they told him that his problems were not related 
to radiation exposure.

The RO provided the veteran a VA psychiatric examination in 
October 1997 for the purpose of determining whether he had a 
psychiatric disorder that was due to his participation in the 
nuclear testing.  During the examination he reported having 
participated in combat in Korea for six of the eight months 
that he was there.  He stated that in May 1953 he witnessed a 
nuclear weapons test in Nevada.  He was seven miles away from 
the explosion when it occurred, but arrived at ground zero 
after the blast and stayed there for 40 minutes.  He reported 
that after service he complained of sleep problems, and was 
given sleep medication by a physician.  He also indicated 
that he received treatment from a mental health clinic in 
1967 due to stress from his job and family, and took 
medication for seven years afterwards.  He began receiving 
treatment from VA in 1973, and was later hospitalized for 
psychiatric treatment.

The examiner referenced the veteran's medical records, which 
showed that diagnostic testing had revealed ischemic changes 
in the brain; that he was hospitalized in January 1995 with a 
diagnosis of a major depressive disorder and a 
schizoaffective disorder; and that in 1994 he was treated for 
iron deficiency anemia.  The examiner also referenced 
psychological testing performed during the 1994 
hospitalization, which disclosed that the veteran had vague 
somatic concerns that did not correspond to physical 
examination and that those concerns were due to his mood, 
rather than somatization.  The psychological testing resulted 
in an assessment of major depression, to rule out schizoid 
traits.  Additional psychological testing in October 1997 
resulted in a diagnostic impression of dementia of 
depression.

Based on a review of the medical evidence and the psychiatric 
interview, the examiner provided a diagnosis of major 
depressive disorder with psychotic features; cognitive 
disorder not otherwise specified ("pseudodementia of 
depression"), provisional; and possible schizotypal 
personality traits.  He stated that the cognitive disorder 
could also be due to multi-infarct dementia.  The veteran's 
psychosocial and environmental problems included as a 
stressor the remote participation in a nuclear test.

The examiner also stated that the veteran had had a depressed 
mood since 1993, which was evidently recurrent and began 
after his military service.  The depression was associated 
with prominent neurovegetative symptoms and hallucinations, 
paranoia, and a dementia-like picture.  The symptoms were 
consistent with depression, and not found to be due to 
organic causes.  The examiner found that the veteran did not 
demonstrate any symptoms consistent with PTSD or a 
somatization disorder.  He also found that there was no 
evidence of a "stepwise drop" in his functioning following 
the nuclear test, and that there were no known long-term 
cognitive sequelae of such events.  He determined that the 
veteran's symptoms were due to a major depressive disorder 
with psychotic symptoms, and that there was no evidence 
indicating that any of his psychiatric disorders were due to 
radiation exposure, although such a relationship could not be 
ruled out based on current knowledge.

The report of the October 1997 psychological testing, which 
is included in the VA treatment records, shows that the 
testing resulted in a diagnoses of major depression and to 
rule out schizoid traits.  Additional psychological testing 
in October 1997 showed that the veteran had dementia of 
depression.

In a statement received in March 1998 the veteran reported 
having had depression, nervousness, sleep problems, 
nightmares, night sweats, and multiple "flashbacks," and that 
he was a "survivor" of a nuclear test.  He did not describe 
the contents of his nightmares or "flashbacks."

The veteran's therapist found in April 1998 that his symptoms 
did not meet the criteria for a diagnosis of PTSD as found in 
the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  He noted that the veteran continued to complain of 
problems with his thyroid and stomach, although diagnostic 
testing had shown no abnormalities.  He also noted that the 
veteran had two claims pending for compensation benefits, one 
based on radiation exposure and the second based on PTSD.  He 
found that the veteran had not been exposed to trauma as 
required for a diagnosis of PTSD, but that on learning of the 
potential health problems associated with radiation exposure 
he became obsessed with the premise that such exposure had 
caused various physical ailments.  He had a history of 
reporting somatic symptoms which he attributed to radiation, 
but his symptoms could not be substantiated on medical 
testing.  The therapist recommended that the veteran continue 
to participate in the Korean War group because other 
individuals in the group had experienced radiation exposure.

In a May 1998 statement the veteran reported having first 
sought treatment for insomnia while living in Chicago from 
January 1955 to June 1957.  He also reported having dreams 
about his military experiences at that time.  He continued to 
have sleep problems after moving to California in 1960, and 
sought treatment for depression in 1966.  Following his 
return to Texas in 1973, he received treatment from the VA 
clinic.

The veteran submitted a collection of photographs of his 
assignment in Korea, and a statement from his former 
commanding officer in which the officer attested to his 
honest and honorable service in Korea.  He also described an 
incident in which the veteran was digging a foxhole and 
uncovered a human skeleton, which he found to be quite 
upsetting.  The veteran also submitted a statement from an 
individual who had known him prior service and who attested 
to the veteran having headaches and vision problems while 
living in California in 1966.  In another statement an 
individual with whom the veteran served in Korea stated that 
the veteran had had emotional problems following his 
separation from service, and that he continued to suffer from 
his Korean experiences.

In his February 1999 notice of disagreement the veteran 
indicated that he was claiming that he had PTSD as a result 
of witnessing the nuclear testing in 1953, and due to his 
combat experiences in Korea.

The RO provided the veteran an additional psychiatric 
examination in December 1998.  In requesting the examination 
the RO adjudicator noted that the veteran had undergone a 
psychiatric examination in October 1997 for the purpose of 
determining whether he had a psychiatric disorder (including 
PTSD) due to radiation exposure.  Although the examiner in 
October 1997 had found no symptoms consistent with a 
diagnosis of PTSD, the RO found that another examination was 
necessary in order to determine whether the veteran had PTSD 
due to his combat experiences in Korea.  The RO adjudicator 
asked the examiner to determine whether there was any 
possibility that the veteran had PTSD or a major depressive 
disorder that was related to military service.

During the December 1998 examination the veteran reported 
having witnessed a nuclear explosion in 1953, and that he 
discovered the devastating affects of nuclear explosions in 
the 1980s.  After becoming aware of the affects he spent 
seven and a half years searching for evidence showing that he 
participated in the nuclear testing.  He stated that he felt 
that he had been used as a "guinea pig," and that a great 
wrong had been done to him.  He was angry and tearful about 
this event and thought about it all the time.  He attributed 
his depression to the sense of injustice that he felt, and 
all of his medical problems to the radiation exposure.  He 
was seeking compensation from the government for his long 
suffering.  He denied experiencing any sense of danger when 
he witnessed the explosion, but found out later that 
radiation exposure could be harmful.

In describing a stressor, the examiner found that the veteran 
had not experienced stress at the time of the explosion, but 
that over the years he had convinced himself that he had been 
exposed to danger and he blamed the Army for placing him in 
danger.  The trauma that he experienced was based on the Army 
having exposed him to the nuclear blast, which could have 
harmed him physically.  The examiner found that the criteria 
for a diagnosis of PTSD had not been met, but that the 
veteran had obsessional thoughts and anger about having 
participated in the nuclear testing.  The examiner noted that 
throughout the interview the veteran did not make any 
references to his combat experiences in Korea.  Based on 
review of the claims file and the psychiatric evaluation, the 
examiner found that the veteran did not have PTSD, but that 
he had a history of major depression and possibly dysthymic 
disorder.  

The veteran underwent an additional VA psychiatric 
examination in January 2000, during which he reported that 
his stressor consisted of having witnessed the nuclear 
testing in Nevada while in service.  The examiner again found 
that the criteria for a diagnosis of PTSD had not been met.  
The veteran stated that his symptoms began after reading 
newspaper articles and hearing others describe the dangers of 
radiation exposure.  He claimed to have been mistreated by 
the military due to the radiation exposure.  Based on review 
of the claims file and the psychiatric interview, the 
examiner again provided a diagnosis of a major depressive 
disorder (with possible psychotic features).

The veteran provided testimony at a hearing before the 
Decision Review Officer in June 2000, at which time he stated 
that he participated in a Korean War group, but that he did 
not know if his symptoms had been diagnosed as PTSD.  He 
indicated that he had suffered a great deal since his 
military service, for which he should be compensated.  
Although he had originally requested a Travel Board hearing, 
he had then requested the videoconference hearing with the 
Decision Review Officer at the RO.  

Duty to Assist

The Board notes that in the September 1998 and January 1999 
rating decisions the RO found that the claim of entitlement 
to service connection for a psychiatric disorder was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim and is applicable to all claims filed on or after the 
date of enactment of the act, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 
114 Stat. 2096 (2000).  Additionally, the VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA's duty to assist the veteran in 
obtaining evidence includes obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In this case, for the reasons explained below, the Board 
finds that the RO satisfied its duty to notify and assist the 
veteran even though it found his claim to be not well 
grounded.  Thus, the veteran will not be prejudiced by the 
Board deciding the claim without remanding the case to the RO 
for consideration in light of the new legislation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

The RO informed the veteran of the evidence needed to support 
his claim in August 1997, December 1997, March 1998, April 
1998, and July 1998.  The RO provided the veteran a statement 
of the case and a supplemental statement of the case in 
November 1999 and July 2000.  Those documents informed the 
veteran of the regulatory requirements for entitlement to the 
claimed benefits, and the rationale for not awarding 
benefits.  The veteran's representative has reviewed the 
claims file and did not indicate that the veteran had any 
additional evidence to submit.  The RO provided the veteran a 
copy of the evidence in his claims file in February 1998.  
The RO also notified him that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has made multiple attempts to reconstruct the 
veteran's service medical records, and asked the veteran to 
submit any service records in his possession.  The RO also 
obtained his VA treatment records dating back to 1991.  
Although he reported having received VA treatment since 1973, 
there is no indication that the prior records contain any 
evidence that is relevant to the issue on appeal, that being 
whether any current psychiatric disorder is related to 
service.  Because the veteran was separated from service in 
1953, evidence of psychiatric treatment in 1973 would not 
otherwise be probative of his assertions.

The RO also obtained the available private medical treatment 
records.  The veteran reported having received psychiatric 
treatment as early as 1955, but was not able to remember the 
name of the medical care provider.  He also indicated that 
the records documenting the treatment that he received in 
1966 or 1967 are no longer available.  He gave testimony at a 
hearing before the RO Hearing Officer in June 2000.  The RO 
also provided him VA psychiatric examinations in October 
1997, December 1998, and January 2000.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

 Because the veteran appealed the September 1998 and January 
1999 decisions, those decisions were not final on the date of 
enactment of the VCAA and the change in the law applies to 
the veteran's claim.

Since the initiation of his claim, the veteran has provided 
evidence and arguments pertaining to the substantive merits 
of his claim for service connection, not whether the claim 
was well grounded, and the RO has provided the veteran with 
the laws and regulations pertaining to service connection.  
The Board finds, therefore, that it can consider the 
substantive merits of the claim for service connection 
without prejudice to the veteran.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).

Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and a 
psychosis is manifested to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in a radiation-exposed 
veteran in accordance with 38 U.S.C.A. § 1112(c); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, by direct service connection.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied 118 S.Ct. 1171 
(1998).  

Certain diseases shall be service-connected if they become 
manifest in a radiation-exposed veteran, unless the evidence 
indicates that the disease is due to an intercurrent injury 
or disease.  The term radiation-exposed veteran is defined as 
a veteran who while on active duty participated in a 
radiation-risk activity.  Radiation risk activity means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Nagasaki or 
Hiroshima, Japan, by U.S. forces from August 1945 to July 
1946; and internment as a prisoner of war in Japan during 
World War II which resulted in the opportunity for exposure 
comparable to that of U.S. forces at Nagasaki or Hiroshima.  
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 3.309(d).

Onsite participation is defined as presence at the test site 
or the performance of official military duties in connection 
with the ships, aircraft, or equipment used in direct support 
of the nuclear test during the official operational period of 
an atmospheric nuclear test.  The operational period for 
Operation Upshot-Knothole extended from March 17, 1953, 
through June 20, 1953.  38 C.F.R. § 3.309(d).

If a veteran develops a radiogenic disease following his 
separation from service, and contends that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment will be made as to the size and nature of the 
radiation dose.  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  If it is determined that the 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and he subsequently develops a radiogenic disease within the 
applicable presumptive period, the case will be submitted to 
the Undersecretary for Benefits for a determination on 
whether the radiogenic disease resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

PTSD

The veteran contends that he has PTSD as the result of his 
combat service during the Korean War, and as the result of 
participating in atmospheric nuclear testing during Operation 
Upshot-Knothole.  However, the preponderance of the competent 
and probative evidence shows that the veteran does not have 
PTSD.  His assertions that he has PTSD are not probative 
because, as a lay person, he is not competent to provide his 
own psychiatric diagnosis.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The treatment records pertaining to the group 
therapy for Korean War veterans indicate that the group was 
being treated for PTSD, but do not describe any of the 
veteran's psychiatric symptoms in terms of the relevant 
diagnostic criteria for that disorder.  Additionally, in 
analyzing the veteran's psychiatric symptoms his therapist 
determined that they did not meet the criteria for a 
diagnosis of PTSD.  

The RO provided the veteran with three VA psychiatric 
examinations, none of which resulted in a diagnosis of PTSD.  
Based on a review of his medical records and the clinical 
findings, the examiners found that he did not have PTSD, and 
that his psychiatric symptoms were due to a major depressive 
disorder.  Accordingly, the preponderance of the competent 
and probative evidence shows that the veteran does not have 
PTSD.  Additionally, Dr. Marquez did not diagnose PTSD.  
Although the various examiners noted the veteran's military 
history and reviewed the claims file, they found that he does 
not have PTSD.  Absent the claimed disability, there is no 
basis for service connection.  

Subsequent to initiation of the veteran's appeal, the 
regulation pertaining to service connection for PTSD, 
38 C.F.R. § 3.304(f), was revised.  In accordance with the 
holding of the Court of Appeals for Veterans Claims (Court) 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  In addition, 
the Board is required to determine whether the original or 
revised version of the regulation is more favorable to the 
veteran.  VAOPGCPREC 3-2000.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required, in part, 
medical evidence establishing a clear diagnosis of the 
condition.  38 C.F.R. § 3.304(f) (1996).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Direct Service Connection (Post 
Traumatic Stress Disorder), 64 Fed. Reg. 32807 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The change in the 
regulation was effective March 7, 1997, the date of the 
Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(1999).  

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in January 1999, the 
RO applied the original version of the regulation in denying 
service connection for PTSD.  The RO has not considered the 
1999 revision to the regulation, nor did the RO provide the 
revised regulation to the veteran.  However, based on the 
facts of this case the Board finds that neither the original 
nor revised version of the regulation is more favorable to 
the veteran.  VAOPGCPREC 3-2000.  The probative medical 
evidence shows that the veteran simply does not have PTSD 
shown by a clear diagnosis or otherwise; rather he has a 
psychiatric disorder other than PTSD.    
Other Psychiatric Disorders

The medical evidence shows that the veteran's psychiatric 
symptoms have primarily been diagnosed as major depression.  
The Board finds, therefore, that his claim is supported by a 
current medical diagnosis of disability.  Hickson, 12 Vet. 
App. at 253.

The available service medical records do not show that the 
veteran demonstrated any signs or symptoms of a psychiatric 
disorder during service, nor does he so claim.  In addition, 
the evidence does not show that he manifested a psychosis to 
a degree of 10 percent or more within one year after his 
separation from service.  He stated that he initially 
experienced insomnia in 1955, and that he did not become 
aware of the repercussions of having participated in nuclear 
testing until the 1980s.  Although his commanding officer 
stated that the veteran had uncovered a human skeleton while 
digging a foxhole, there is no indication that he 
demonstrated any chronic psychiatric symptoms as a result of 
that event.  The Board finds, therefore, that the evidence 
does not show the incurrence or aggravation of a psychiatric 
disorder during service or that a psychosis was compensably 
manifested within one year of his separation from service.  
Hickson, 12 Vet. App. at 253.

The veteran contends that his psychiatric symptoms were 
caused by radiation exposure that he incurred while 
witnessing the nuclear testing in May 1953.  As an initial 
matter the Board notes that no psychiatric disorder is among 
the diseases to which the presumption of service connection 
applies for radiation-exposed veterans as shown in 38 C.F.R. 
§ 3.309(d), nor is any psychiatric disorder listed as a 
radiogenic disease in 38 C.F.R. § 3.311(b).  Entitlement to 
service connection is dependent, therefore, on medical 
evidence showing that his participation in the nuclear 
testing caused the psychiatric impairment.  Ramey, 
9 Vet. App. at 44.

Dr. Marquez has noted in the veteran's medical records that 
the veteran had asked him for a medical opinion.  The opinion 
eventually given notes it is "possible" that the veteran's 
nervous condition "may have" been caused by his 
participation in the nuclear test.  Dr. Marquez did not 
provide a medical diagnosis in that opinion nor did he 
describe any clinical findings or medical authority to 
support the opinion.  His opinion is, therefore, of low 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998) (the failure of the physician to provide a basis 
for his opinion affects the weight or credibility of the 
evidence).  Additionally, he did not express his own belief 
that there is a relationship between the veteran's "nervous 
condition" and any incident of service, and the opinion is 
too speculative for placing the evidence as to etiology in 
equipoise.  See Mattern v. West, 12 Vet. App. 222 (1999) (an 
etiological opinion should be viewed in the context of all of 
the evidence).

The veteran stated that his psychiatric symptoms developed 
after he learned about the potential health hazards of 
radiation exposure in the 1980s, not when the nuclear testing 
occurred.  The medical evidence shows that he has become 
obsessed with the idea that having witnessed the nuclear 
testing caused all of his medical and psychiatric problems, 
which has not been substantiated by any clinical findings.  

The VA examiner in October 1997 found that there was no 
significant decrease in the veteran's functioning following 
the nuclear testing, and that such activities were not known 
to have any psychiatric sequelae.  Although he found that an 
etiological relationship between the radiation exposure and 
the veteran's psychiatric symptoms could not be ruled out 
based on present knowledge, he found no positive evidence 
indicating that any of the veteran's psychiatric symptoms 
were due to radiation exposure.  That opinion was based on a 
review of the veteran's medical records and psychological 
testing, as well as the extensive psychiatric evaluation.  
The examiner also analyzed the available evidence pertaining 
to the development of the veteran's psychiatric symptoms.  
Thus, the opinion is of high probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (a medical opinion that is 
based on a review of the entire record is more probative than 
an opinion based on veteran's reported history).

The RO provided the veteran an additional examination in 
December 1998 for the expressed purpose of determining 
whether his psychiatric symptoms were due to his combat 
service in Korea.  The examiner noted that during the 
psychiatric examination the veteran made no reference to 
combat, and did not find that any in-service event had caused 
the veteran's psychiatric symptoms.  That opinion was also 
based on a review of the claims file, and is of high 
probative value.  Owens, 7 Vet. App. at 433.

For the reasons shown above the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for any psychiatric disorder.




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD and major depression, is 
denied.


REMAND

As previously stated, the veteran's October 1998 notice of 
disagreement included the issue of entitlement to service 
connection for degenerative joint disease or traumatic 
arthritis and a urinary condition.  However, the ROP has not 
issued a statement of the case pertaining to those matters.  
Therefore, the case is being remanded to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999) for the following:   

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to service connection for 
degenerative joint disease/traumatic 
arthritis and a urinary condition, the RO 
should re-adjudicate that issue.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If the veteran timely perfects an appeal of the denial of 
service connection, the case should then be returned to the 
Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

